Citation Nr: 0203179	
Decision Date: 04/08/02    Archive Date: 04/18/02

DOCKET NO.  98-18 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date previous to May 7, 1992, for 
the grant of a total rating for compensation purposes based 
on individual unemployability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



INTRODUCTION

The veteran had active service from July 1960 to July 1964.

This appeal arose from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) in Regional Office (RO) 
in Buffalo, New York, which granted a total rating for 
compensation purposes based on individual unemployability, 
effective from August 30, 1998.

The Board of Veterans' Appeals (Board) remanded the veteran's 
claim in April 2000 and the RO, in an October 2000 rating 
decision, assigned a May 7, 1992, effective date for the 
veteran's grant of a total rating for compensation purposes 
based on individual unemployability.  The case was returned 
to the Board in September 2001.


FINDINGS OF FACT

1.  A Board decision in February 1988 denied the veteran's 
appeal for a total rating for compensation purposes based on 
individual unemployability.

2.  On January 11, 1990, the originating agency received the 
veteran's reopened claim for increased compensation purposes 
based on individual unemployability.

3.  Medical evidence dated during the year preceding receipt 
of the veteran's reopened claim shows that the veteran's 
service-connected orthopedic and psychiatric disorders 
precluded his ability to engage in substantially gainful 
employment during that period of time.






CONCLUSION OF LAW

A January 11, 1989, effective date for the grant of a total 
rating for compensation purposes based on individual 
unemployability is for assignment.  38 U.S.C.A. §§ 5107, 5110 
(West 1991); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100.

The veteran is seeking an earlier effective date for the 
total rating for compensation purposes based on individual 
unemployability.  After examining the record, the Board is 
satisfied that all relevant facts pertaining to the veteran's 
claim have been properly developed.  The Board finds that the 
RO has obtained, or made reasonable efforts to obtain, all 
records which might be relevant to the veteran's claim.  The 
Board notes that no further assistance to the veteran in 
acquiring evidence is required by the new statute.

The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the question an earlier 
effective date for the total rating for compensation purposes 
based on individual unemployability as the RO has complied 
with the notice provisions of the VCAA and its implementing 
regulations.  This is so because the RO specifically notified 
the veteran of the requirements needed for an earlier 
effective date for the total rating for compensation purposes 
based on individual unemployability in the statement of the 
case issued during this appeal.

In August 2001, VA regulations implementing VCAA were issued; 
as the RO has already complied with the notice provisions of 
the VCAA the Board finds no prejudice to the veteran in this 
case by proceeding with an adjudication of an earlier 
effective date for the total rating for compensation purposes 
based on individual unemployability.  The Board finds that 
all relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. Chapter 51.  There 
has been no prejudice to the veteran that would warrant a 
remand, and the veteran's procedural rights have not been 
abridged by proceeding with appellate review.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

The veteran is seeking an effective date previous to May 7, 
1992, for the grant of a total rating for compensation 
purposes based on individual unemployability.  Although the 
veteran has asserted that his claim for a total rating for 
compensation purposes based on individual unemployability has 
been ongoing since 1985, the Board denied his appeal on this 
issue in a decision entered in February 1988.  In a statement 
received by the RO on January 11, 1990, the veteran again 
indicated that he should be receiving 100 percent service 
connection due to unemployability as he had not worked since 
1982.  His reopened claim remained pending until it was 
denied in a December 1991 rating decision.  The veteran 
initiated an appeal, leading to the eventual award of a total 
rating for compensation purposes based on individual 
unemployability, effective from May 7, 1992, the date that 
his notice of disagreement had been received.

After the veteran's reopened claim for a total rating for 
compensation purposes based on individual unemployability was 
received on January 11, 1990, he completed a VA Form 21-8940 
in May 1990.  In that statement he indicated that he last 
worked full-time in June 1982.  This was confirmed by the 
United States Postal Service in an October 1990 report which 
also indicated that the veteran was placed on disability 
retirement in November 1983.

In a May 1992 statement a VA staff psychiatrist stated that 
the veteran had been under his care at the Mental Health 
Clinic since 1985.  The psychiatrist related that the veteran 
continued to experience depression and anxiety and was 
treated with antidepressant medications and supportive 
psychotherapy.  It was noted that the veteran carried a 
diagnosis of dysthymic disorder and anxiety disorder and that 
he had anhedonia, lack of interest and motivation, and also 
suffered from frequent headaches.  The psychiatrist concluded 
that the veteran's psychiatric condition had not gotten any 
better and, in his opinion, the veteran remained 
unemployable.

As noted above, a Board decision in February 1988 denied the 
veteran's appeal for a total rating for compensation purposes 
based on individual unemployability (TDIU).  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except on the basis of clear and unmistakable 
error (CUE), as provided in 38 C.F.R. § 3.105 of this part. 
38 C.F.R. § 3.104(a) (2001).  The Court of Appeals for 
Veterans Claims (Court) has provided that if a claimant 
wishes to reasonably raise CUE "there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error...that, if true, would be clear and 
unmistakable error on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2001).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155 (2001).

VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

A claim for an increase is defined, in part, as any 
application for an increase in rate of a benefit being paid 
under a current award.  38 C.F.R. § 3.160 (2001).  With 
regard to the terms "application" or "claim", the Board notes 
that once a formal claim for compensation has been allowed, 
receipt of a VA hospitalization report, a record of VA 
treatment or hospitalization will be accepted as an informal 
claim for increased benefits, and the date of such record 
will be accepted as the date of receipt of a claim.  38 
C.F.R. § 3.157(b)(1) (2001); see also 38 C.F.R. § 3.155(a).  
The Board further notes that the Court has held that the VA 
has constructive knowledge of documents generated by VA 
medical facilities even if such records are not physically 
part of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  See also VAOPGCPREC 12-95.  (The Court's holding in 
Bell applied to all decisions rendered on or after July 21, 
1992.)

Generally, under applicable criteria, the effective date of 
an award of compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless otherwise 
provided, the effective date of an award of increased 
evaluation shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o)(1).

Applicable laws and regulations further set out that the 
effective date of an award of increased compensation may be 
established at the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the application for an increased evaluation is received 
within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 
(1997).

The Board notes that there was a final denial of a TDIU claim 
by the Board in February 1988.  See 38 U.S.C.A. § 7104 (West 
1991).  That final Board decision precludes assignment of an 
effective date for a TDIU prior to February 1988.  See 
Lalonde v. West, 12 Vet. App. 377 (1999) (holding that a 
claim made prior to a final denial cannot serve as the basis 
for an earlier effective date); Perry v. West, 12 Vet. App. 
365 (1999).  The Board further notes that the veteran has not 
in this case expressed an intent to claim, or identified a 
basis for a claim of, CUE in the Board decision.

The veteran's current claim for a total rating for 
compensation purposes based on individual unemployability was 
received on January 11, 1990.  There are numerous VA medical 
records dated during the years immediately preceding the 
receipt of the veteran's reopened claim.  In reviewing this 
medical documentation, the Board finds that there is 
competent evidence to support the veteran's claim for a TDIU 
one year prior to receipt of the claim.  It is apparent that 
he had continued difficulties with an old service-connected 
fracture of the left femur, with X-ray evidence of a pelvic 
tilt and clinical evidence of left leg shortening with and 
associated service-connected mechanical low back strain.  A 
VA physician noted in September 1989 that the veteran's 
orthopedic disabilities precluded him from engaging in any 
heavy lifting, carrying, and ambulatory type of work.  As the 
veteran's employment experience consists solely of custodial 
work for the Post Office, this medical statement is, in 
effect, a competent opinion that he was unable to engage in 
substantially gainful employment.  Service connection is also 
in effect for a conversion reaction with headaches, and there 
are psychiatric records documenting continued depressive 
symptoms and frequent headaches during the period of time in 
question.  The Board also notes that, while dated in May 
1992, a statement from a VA psychiatrist who treated the 
veteran during the year preceding the receipt of his reopened 
claim for a TDIU in January 1991 indicates that the veteran 
was unemployable during that time.  Based upon this evidence, 
the Board finds that it was factually ascertainable that an 
increase in disability, warranting the grant of a total 
rating for compensation purposes based on individual 
unemployability, was present for the one year previous to the 
date the claim was received.

The Board finds that, as it was factually ascertainable that 
the veteran was unemployable due to his service-connected 
disabilities for one year previous to the date the January 
1990 claim for increased compensation based on 
unemployability was received, the relevant statute and 
regulation states that the effective date shall be one year 
earlier than the date of receipt of claim.  Accordingly, a 
January 11, 1989, effective date for the grant of a total 
rating for compensation purposes based on individual 
unemployability is for assignment.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.


ORDER

Entitlement to an effective date of January 11, 1989, for the 
grant of a total rating for compensation purposes based on 
individual unemployability is granted.  The appeal is 
allowed, subject to the law and regulations governing the 
payment of monetary benefits.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

